DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Newly submitted claims 28-33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 28-33 recite a new embodiment of an invention, which is different the originally presented and elected invention.
Claims 28-33 are canceled from consideration as being directed to a non-elected invention.
Allowable Subject Matter
Claims 1-9, 27, 10-12, 21-22, 13-19, 23-24, 20, and 25-26 are allowed and renumbered to 1-27 respectively.
The following is an examiner’s statement of reasons for allowance:
Zhang et al, US Pat. No. 9705809 B2, discloses Method and device for adjusting rate of data transmission in Ethernet. Zhang does not teach or fairly suggest the step of advertise a normal link bundle metric when the first link bundle includes one or more failed links and the total number of operational links in the first link bundle exceeds the first limited operation mode number of links as recited in claims 1, 13 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/THAI D HOANG/Primary Examiner, Art Unit 2463